HOY, JOHN J., Associate Judge.
Appellant County Waste, Inc., appeals a summary judgment granted in favor of ap-pellee Miami Trucolor Offset Services Company. We reverse.
County Waste sued Trucolor for breach of contract. Trucolor moved for summary judgment claiming that its employee who signed the contract had no authority to do so.
We find the record contains conflicting evidence and material issues of fact on the question of apparent authority and thus the summary judgment was improperly granted. “[A] party moving for summary judgment must show conclusively the absence of any genuine issue of material fact and the court must draw every possible inference in favor of the party against whom a summary judgment is sought.” Moore v. Morris, 475 So.2d 666, 668 (Fla. 1985).
In addition, the record does not support the findings in the summary judgment regarding termination and cancellation of the parties’ contract.
REVERSED AND REMANDED.
GLICKSTEIN, C.J., and ANSTEAD, J., concur.